     WOODALL LAW OFFICES
 1   100 PINE STREET, SUITE 1250
     SAN FRANCISCO, CALIFORNIA 94111
     TELEPHONE: (415) 413-4629
 2   FACSIMILE: (866) 937-4109
     KEVIN@KWOODALLLAW.COM
 3   KEVIN F. WOODALL, BAR NO. 180650

 4   BARNES LAW OFFICES
     580 CALIFORNIA ST., 16TH FLOOR
     SAN FRANCISCO, CA 94104
 5   TELEPHONE: (415) 231-6110
     FACSIMILE: (888) 415-0801
 6   PAGE@PBARNESLAW.COM

     PAGE R. BARNES, BAR NO. 153539
 7
     ATTORNEYS FOR PLAINTIFF, STARVONA HARRIS
 8

 9

10

11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                          OAKLAND DIVISION

14
     STARVONA HARRIS AND JONATHAN ) CASE NO. 4:17-CV-00446 HSG
15   STRICKLAND, INDIVIDUALLY AND ON     )
     BEHALF OF THOSE SIMILARLY SITUATED,   STIPULATION FOR DISMISSAL;
                                         ) [PROPOSED]
16                                                    ORDER THEREON
                 PLAINTIFFS,             )
17                                                 )
             V.                                    )
18                                                 )
     BEST BUY STORES, L.P., A LIMITED              )
19   PARTNERSHIP,                                  )
                                                   )
20                   DEFENDANT.
                                                   )
21                                                 )
                                                   )
22

23

24

25

26
27

28

                           STIPULATION FOR DISMISSAL; [PROPOSED] ORDER THEREON
 1          Pursuant to Federal Rules of Civil Procedure, Rule 41, the parties hereby stipulate
 2   that the above-referenced action shall be dismissed with prejudice pursuant to the terms in
 3   the executed Settlement Agreement and the Court’s Order Granting Plaintiff Harris’s
 4   Unopposed Motion for Approval of Private Attorneys General Act settlement.
 5
                                                    WOODALL LAW OFFICES
 6                                                  BARNES LAW OFFICES
      DATE: JUNE 11, 2019
 7

 8
                                                    BY: /S/KEVIN F. WOODALL
 9                                                              KEVIN F. WOODALL
                                                    ATTORNEYS FOR PLAINTIFF, STARVONA
10                                                  HARRIS
11

12                                                  MORGAN, LEWIS & BOCKIUS LLP
      DATE: JUNE 11, 2019
13

14
                                                    BY: /S/ALEJANDRO DAVID
15                                                       SZWARCSZTEJN
                                                          ALEJANDRO DAVID SZWARCSZTEJN
16                                                  ATTORNEYS FOR DEFENDANT BEST BUY
                                                    STORES, L.P.
17

18

19

20

21

22

23

24

25

26
27

28

                                                   1
                       STIPULATION FOR DISMISSAL; [PROPOSED] ORDER THEREON
 1                                          ORDER
 2
           Pursuant to the Stipulation of the parties, the Court hereby dismisses the above-
 3
     referenced action with prejudice pursuant to the Settlement Agreement entered by the
 4
     parties and the Court’s Order Granting Plaintiff Harris’s Unopposed Motion for Approval
 5
     of Private Attorneys General Act settlement.
 6

 7

 8   Dated: 6/18/2019
                                              U.S. District Court Judge
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
                        STIPULATION FOR DISMISSAL; [PROPOSED] ORDER THEREON
